Case 1:20-cv-20813-RNS Document 49 Entered on FLSD Docket 08/03/2020 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  SISVEL INTERNATIONAL S.A.,
  and 3G LICENSING S.A.,
                                                    Civil Action No. 20-20813-Civ-Scola
                           Plaintiffs,

         v.
                                                    JURY TRIAL DEMANDED
  BLU PRODUCTS INC.,

                           Defendant.


                                         JOINT DISCOVERY PLAN

            Plaintiffs Sisvel International S.A. and 3G Licensing S.A., (hereinafter, “Plaintiffs”), and

  Defendant BLU Products, Inc., (hereinafter, “Defendant”), (all collectively, the “Parties”),

  pursuant to Fed. R. Civ. P. 16(b) and 26(f), and S.D. Fla. L.R. 16.1(b), and in accordance with this

  Court’s Order (Dkt. No. 48), submit their Joint Scheduling Conference Report addressing

  discovery and other pretrial issues. Rule 16.1 disclosures will not be included in this Joint Plan

  since the Court has already issued a Scheduling Order in this case (D.E. 48).

            A.     DISCOVERY PLAN PURSUANT TO FED. R. CIV. P. 26(f): Changes to the
            timing, form, or requirement for disclosures under Rule 26(a), including a statement
            of when initial disclosures were made or will be made [Rule 26(f)(3)(A)]

            Plaintiffs will provide Defendant with initial disclosures by August 7, 2020. Defendant

  will provide initial disclosures to Plaintiffs within 14 days of the filing of the Joint Scheduling

  Report.

            B.     Subjects on which discovery may be needed, when discovery should be
            completed and whether discovery should be conducted in phases or be limited to or
            focused on particular issues [Rule 26(f)(3)(B)]




                                                     1
Case 1:20-cv-20813-RNS Document 49 Entered on FLSD Docket 08/03/2020 Page 2 of 3



         The Parties anticipate that discovery will be needed on: Defendant’s alleged infringement

  of the patents-at-issue, validity of the patents-at-issue, sales of the Accused Products, and the value

  of the patents-at-issue. The Parties believe discovery should not be conducted in phases or limited

  in any way. The Parties agree that fact discovery should be completed on May 26, 2021, pursuant

  to the Court’s July 31, 2020 Order.

         C.     Issues about disclosure, discovery, or preservation of electronically stored
         information, including the form or forms in which it should be produced [Rule
         26(f)(3)(c) & Local Rule (b)(2)(K)(i)]

         The Parties will work to resolve any issues they have related to the disclosure, discovery,

  or preservation of electronically stored information. The Parties agree to produce electronically

  stored information in the form it is ordinarily maintained, or in a reasonably usable form, which

  may include native format with all available intact metadata when available.

         D.     Issues about claims of privilege or of protection as trial-preparation materials,
         including—if the parties agree on a procedure to assert these claims after
         production—whether to ask the court to include their agreement in ana order under
         Federal Rule of Evidence 502 [Rule 26(f)(3)(D) & Local Rule 16.1(b)(2)(K)(ii)]

         The Parties have already begun working on an agreed Protective Order that will address

  these issues. The Parties further agree to follow applicable Rules concerning claims of privilege.

         E.     What changes should be made in the limitations on discovery imposed under
         these rules or by local rule, and what other limitations should be imposed [Rule
         26(f)(3)(E)]

         The Parties plan to conduct discovery as permitted by the applicable rules and do not

  foresee a need for changes or limitations thereto at this time.

         F.     Any other orders that the court should issue under Rule 26(c) or under Rule
         16(b) and (c) [Rule 26(f)(3)(F)

         As discussed above, the Parties have already begun discussing an agreed Protective Order

  to submit to the Court.




                                                    2
Case 1:20-cv-20813-RNS Document 49 Entered on FLSD Docket 08/03/2020 Page 3 of 3



  Dated: August 3, 2020

  /s/ Jorge Espinosa                            /s/ Bernard L. Egozi
  Jorge Espinosa, Esq.                          Bernard L. Egozi
  Florida Bar No.: 779032                       Florida Bar No. 152544
  jorge.espinosa@gray-robinson.com              begozi@egozilaw.com
  Francesca Russo, Esq.                         Yanina Zilberman
  Florida Bar No.: 174912                       Florida Bar No. 105665
  francesca.russo@gray-robinson.com             yanina@egozilaw.com
  Robert R. Jimenez, Esq.                       2999 NE 191 Street, Suite 407
  Florida Bar No.: 72020                        Aventura, Florida 33180
  robert.jimenez@gray-robinson.com              Tel: 305-931-3000
  GRAY ROBINSON, P.A.
  333 S.E. 2nd Ave., Suite 3200                 Counsel for Defendant,
  Miami, FL 33131                               Blu Products, Inc.
  Tel: 305-416-6880
  Fax: 305-416-6887

  OF COUNSEL

  Neil A. Benchell
  Admitted (pro hac vice)
  nbenchell@devlinlawfirm.com
  DEVLIN LAW FIRM LLC
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel: 302-449-9010

  Attorneys for Plaintiffs
  Sisvel International S.A.
  and 3G Licensing S.A.




                                       3
